Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The RCE filed on 8/17/2022 has been entered
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US PG Pub No. 2014/0081550) in view of Ruppel et al (US PG Pub No. 2010/0313830)
Regarding claim 1, Jentz teaches A method for checking the functionality of a crankcase ventilation system (16 figure 1) of an internal combustion engine, the method comprising: 
measuring pressure prevailing in the crankcase by a crankcase pressure sensor (77 figure 1 paragraph 24 and 27 pressure sensor 506 and 508 figure 5 paragraph 74 and 75 estimate pressure); the crankcase ventilation system (16 figure 1) includes a low-load vent line (74 figure 1 paragraph 23 non-boosted crankcase vent tube) and a high-load vent line (76 figure 1 PCV line paragraph 25 during boosted operation) between a crankcase outlet of a crankcase (78 figure 1) and a respectively associated introduction point into an air path (42 figure 1) of the internal combustion engine,
determining a comparison result after a change in engine operating point and within a diagnostic time window by comparing the pressure profile with a crankcase pressure profile modeled on an assumption of a fault-free crankcase ventilation system; and (510 figure 5 paragraph 77 pressure profile compared to expected figure 7)
determining information items regarding a presence of a fault and an associated fault location in the crankcase ventilation system based on the comparison result (510 figure 5 paragraph 77 -> 514 or 512 figure 5 paragraph 77 and 78).
Jentz does not explicitly teach that the pressure profile is a rate of change of the measured pressure. However Jentz does teach that the pressure profile and the modeled pressure profile is measured over time (see figure 7). Simple calculus can be done to calculate the rate of change of the measured pressure. Therefore it would have been obvious to modify Jentz to teach that the pressure profile is a rate of change of the pressure profile. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a rate of change of a pressure profile, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Jentz does not teach however Ruppell teaches a pressure control valve (30 figure 1) positioned downstream from the crankcase outlet (26 figure 1), an air path of the internal combustion engine, a low-load vent line positioned between the pressure control valve and an introduction point into the air path downstream of a compressor (26 figure 1 paragraph 20), and a high-load vent line positioned between the pressure control valve and an introduction point into the air path upstream of the compressor (5 figure 1 paragraph 20)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Jentz based on the teachings of Ruppell to teach a pressure control valve positioned downstream from the crankcase outlet an air path of the internal combustion engine, a low-load vent line positioned between the pressure control valve and an introduction point into the air path downstream of a compressor (and a high-load vent line positioned between the pressure control valve and an introduction point into the air path upstream of the compressor. The motivation would be to increase smoothness in idle operation (Ruppel paragraph 4)
Regarding claim 2, Jentz teaches wherein comparing the measured pressure with the crankcase pressure includes comparing a time characteristic of the measured crankcase pressure with a time characteristic of the modeled crankcase pressure (figure 7 x-axis time y-axis pressure at 77 paragraph 60-64).
Regarding claim 4, Jentz teaches wherein the change in the engine operating point is detected when an engine speed and/or an intake pipe pressure changes more quickly than a predetermined threshold value (paragraph 75-76 see rejection to claim 3 predetermined threshold value is zero).
Regarding claim 5, Jentz teaches wherein the crankcase pressure sensor is arranged in the crankcase (77 figure 1 paragraph 24 one or more pressure sensors can be coupled to crankcase ventilation system in alternate locations).
Regarding claim 6, Jentz teaches wherein the pressure sensor is arranged in a line connected directly to the crankcase (77 figure 1).
Regarding claim 7, Jentz teaches wherein a change from a low-load operating point to a high-load operating point is detected (paragraph 76).
Regarding claim 8, Jentz teaches wherein a speed of a rise in the measured crankcase pressure is compared in a diagnostic time window with a speed of a rise in the modeled crankcase pressure, and, if the measured crankcase pressure rises more quickly to an ambient pressure than the modeled crankcase pressure, the presence of a leak in a crankcase ventilation line or the high-load vent line is detected (paragraph 76 and figure 7 paragraph 60-64).
Jentz does not explicitly teach that the rate of increase of the measured crankcase pressure is measured and compared. However Jentz does teach that the pressure profile and the modeled pressure profile is measured over time (see figure 7). Simple calculus can be done to calculate the rate of increase of the measured pressure. Therefore it would have been obvious to modify Jentz to teach that the pressure profile is a rate of increase of the pressure profile. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a rate of increase of a pressure profile, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Jentz teaches in which the system checks whether the measured crankcase pressure exceeds the modeled crankcase pressure and an ambient pressure at an end of a diagnostic time window and, in when the measured crankcase pressure exceeds the modeled crankcase pressure and the ambient pressure, the presence of a defect of a check valve arranged in the high-load vent line is detected (paragraph 82 and 83 524 figure 5 check valve and one way valve are the same paragraph 25).
Regarding claim 10, Jentz teaches in which a speed of a rise in the measured crankcase pressure is compared in a diagnostic time window with the speed of a rise in the modeled crankcase pressure, and, if the measured crankcase pressure rises more slowly than the modeled crankcase pressure, the presence of a blockage of the crankcase ventilation line is detected (figure 8 820 paragraph 68-70).
Jentz does not explicitly teach that the rate of increase of the measured crankcase pressure is measured and compared. However Jentz does teach that the pressure profile and the modeled pressure profile is measured over time (see figure 7). Simple calculus can be done to calculate the rate of increase of the measured pressure. Therefore it would have been obvious to modify Jentz to teach that the pressure profile is a rate of increase of the pressure profile. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a rate of increase of a pressure profile, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Jentz teaches in which a change from a high-load operating point to a low-load operating point is detected (paragraph 75 and 76).
Regarding claim 12, Jentz teaches in which a speed of a fall in the measured crankcase pressure is compared in a diagnostic time window with a speed of a fall in the modeled crankcase pressure, and, if the measured crankcase pressure falls more slowly than the modeled crankcase pressure, a blockage of the low-load vent line or a defective pressure control valve is detected.
Jentz does not explicitly teach that the rate of increase of the measured crankcase pressure is measured and compared. However Jentz does teach that the pressure profile and the modeled pressure profile is measured over time (see figure 7). Simple calculus can be done to calculate the rate of decrease of the measured pressure. Therefore it would have been obvious to modify Jentz to teach that the pressure profile is a rate of decrease of the pressure profile. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a rate of decrease of a pressure profile, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claims 13-14, 16-20, see rejections of claims 1-2, 4-5 and 8-10 as the limitations are substantially similar


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747